Title: Remission for Bohl and John Bohlen, 23 June 1815 (Abstract)
From: Madison, James
To: 


                    § Remission for Bohl and John Bohlen. 23 June 1815. “Whereas it has been represented to me that Bohl and John Bohlen, Merchants, of the City of Philadelphia, became the Purchasers, in the year Eighteen hundred and ten, of a quantity of Coffee which had been imported into the town of Baltimore, contrary to the provisions of the act of Congress, entitled “An act to interdict the Commercial Intercourse between the United States and Great Britain and france and their dependencies,” which Coffee was afterwards seized by the Custom House officers at Baltimore, as forfeited to the United States: And whereas the Supreme Court of the United States, by their decree in the Case of the said Coffee, thus seized, decided, that the said Coffee was forfeited, under the law aforesaid: Now, therefore, be it known, that I James Madison, President of the United States, in consideration of the premises, & more especially as it has been made satisfactorily to appear to me that the said Bohl & John Bohlen were bona fide purchasers of the Coffee aforesaid, without knowing of its having been imported into the United States in violation of law, have determined to remit, and they are hereby remitted accordingly, all the fines, penalties & forfeitures which have been incurred by the said Bohl & John Bohlen

in the case aforesaid. In testimony whereof I have caused the seal of the U.S to be affixed to these presents, & signed the same with my Hand. Done at the City of Washington this 23 day of June A D, Eighteen hundred & fifteen, & of the Independence of the U S, the thirty ninth.”
                